DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 4/26/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing must show thermoplastic particulate having: a thermoplastic polymer with polymer precursors, and additionally for dependent claims the nanoparticle (silica) is attached to the entire thermoplastic particulate must be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: a particulate composition comprising: (i) a plurality of thermoplastic comprising: a thermoplastic polymer and a metal precursor admixed with the thermoplastic polymer, the metal precursor being activatable to form metal islands upon exposure to the laser irradiation.
Claim 1 as written is vague and indefinite for the following reasons: (i) it is unclear whether applicant intend to claim a core composition including thermoplastic polymer and another including metal precursor admixed with the thermoplastic polymer or (ii) thermoplastic polymer mixed with metal precursor. For the purpose of examination, the Examiner considers applicant intends to claim thermoplastic polymer admixed with metal precursor. 
Claims 7-8 recites: “an infrared absorber mixed with the thermoplastic polymer” and “wherein the infrared absorber comprises non-stoichiometric metal oxide” in lines 1-2. The examiner notes that Claim 7-8 as written is vague and indefinite as it is unclear whether (i) “infrared absorber” in claim 7 is same/different from the metal precursors as in claim 1. 
It is noted that [0049] of the instant specification publication states non-stoichiometric metal oxides containing a metal such as, for example, antimony, bismuth, boron, copper, indium, titanium, tin, cesium, zirconium, molybdenum, vanadium, iron, or any combination thereof.  These materials appears to be same as metal precursor – metal oxides as in claim 1. If they are same materials, claim 7-8 are not further limited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gosselin et al (US 2020/0095389 A1).
For claim 1, Gosselin et al teach a particulate composition comprising: a plurality of thermoplastic particulates comprising a thermoplastic polymer and a metal precursor admixed with the thermoplastic polymer (see [0008]-[0100] teaches modified surface of polymeric material having silica particles deposited thereon, [0096] recites silica particles including metal oxides), the metal precursor being activatable to form metal islands upon exposure to laser irradiation [this limitation appears to be functional properties of the materials, which exist as Gosselin teaches exact same material as claimed].

Claim(s) 1 and 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naruhashi et al (US 2021/0122886 A1).
For claim 1 and 6, Naruhashi et al teach a particulate composition comprising: 
a plurality of thermoplastic particulates comprising a thermoplastic polymer and a metal precursor admixed with the thermoplastic polymer (see [0010]-[0033] teaches core materials including metal precursors and plastics, which  can be used alone or in combination see materials in [0033] –[0035] which teaches metals precursors and plastics such as polyethylene, polypropylene…; and including copper  or metal oxides of these metals such as gold, silver, nickel etc).
Furthermore, claim 1 recites the metal precursor being activatable to form metal islands upon exposure to laser irradiation and this limitation appears to be functional properties of the materials, which exist as Naruhashi teaches exact same material as claimed, see [0033] of Naruhashi, also see (see MPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). 
As for claims 4-5, which is dependent upon claim 1, also pertains to functional properties/intended use of the materials claimed in claim 1, including wherein the metal precursor is activatable by an infrared or near-infrared pulsed laser; wherein the metal precursor is activatable at a wavelength ranging from about 1020 nm to about 1070 nm. 
The examiner notes that since Naruhashi teaches exact same material for thermoplastic and metal oxides, as claimed, see [0033] of Naruhashi, thus it would inherently possess similar properties as claimed, also see (see MPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. 
As for claims 7-8, Naruhashi et al further teach comprising: an infrared radiation absorber admixed with the thermoplastic polymer; wherein the infrared radiation absorber comprises a non-stoichiometric metal oxide (see [0033] which recites materials metal oxides used in combination with thermoplastic polymer).
Claim(s) 1 and 4-9 are rejected under 35 U.S.C. 102(a)1/102(a)(2) as being anticipated by Nino Toshiki et al: “Development of LS-LDS combined process and material enabling simultaneous activation during additive manufacturing process” 2018 13th International Congress Molded Interconnect Devices (MID), IEEE, 25 Sept 2018 (09-25-2018), pages 1-4, as provide by the applicant’s IDS.
As for claim 1 and 4-9, Nino Teaches a polyamide particulate (thermoplastic polymer) and a CuCr2O4 particulate (metal precursors). Active carbon particulate (absorbs IR) is added as well. These particulates are mixed to form a particulate, which is then formed into an object by laser sintering (using a defocused beam to prevent premature activation).  The copper precursor is reduced and activated to copper islands only in a second step, with a more focused laser beam. It is noted that claims no not define that the precursor is comprised within thermoplastic particles (a particulate being an assembly of particles). 
Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)1/102(a)(2) as being anticipated by GATH CHRISTIAN et al: “Circuit Board application to additive manufactured components by laser-direct structuring” 2016 12th international congress molded interconnect devices (MID), IEEE, Sept 28, 2016, pages 1-6 (as provided in the applicant’s IDS).
Gath Christian et al. discloses a polyamide PA12 particulate and a polybutylene (PBT) particulate, where both particle types comprise metal precursor particles. Silica nanoparticulate is present as well in the PBT particulate mix, so this must also be present on the surface of the polyamide particles. These particulates are then formed into an object by sintering. The copper precursor is reduced and activated to copper islands only in a second step, by laser irradiation. Following this, the article is non-galvanically plated with copper (see pages 1-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2- 3 are rejected under 35 U.S.C. 103 as being unpatentable over Naruhashi et al (US 2021/0122886 A1) in view of Gosselin et al (US 2020/0095389 A1).
As for claims 2 - 3, Naruhashi et al teach plurality of particles disposed upon an outer surface on each of the plurality of thermoplastic particulates ([0039] teaches one skilled in the art capable of using additional layers of metal film/materials; see [0033]-[0045] suggest using metal coating on the exterior of the core, and/or insulating particles), however, fails to teach explicitly comprising  these particles include plurality of oxide nanoparticles or carbon black or combination thereof. 
In the same field of endeavor, pertaining to thermoplastic particulates, Gosselin et al teach exposing thermoplastic particles with having plurality of nanoparticles comprising plurality of silica nanoparticles and/or metal oxides (0008]-[0100] teaches modified surface of polymeric material having silica particles deposited thereon, [0096]-[0097] recites silica particles including metal oxides). 
It would have been obvious to one ordinary skill in the art to modify the thermoplastic particulates (having metal oxides +thermoplastic polymer) taught by Naruhashi et al. with further including silica nanoparticles on surface thermoplastic particulates, as suggested by Gosselin et al, for providing desired functional benefit on the surface of the formed particulates. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0189113 A1 – pertains to metal nanoparticle compositions including silica.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743